 

Exhibit 10.1

 

EXECUTION VERSION

 

STANDSTILL AGREEMENT AND FIRST AMENDMENT TO LOAN AGREEMENT

 

THIS STANDSTILL AGREEMENT AND FIRST AMENDMENT TO LOAN AGREEMENT (this
“Agreement”) is made as of May 6, 2019, by and among AKORN, INC., a Louisiana
corporation (the “Company”), the other Loan Parties under the Loan Agreement (as
defined below), an ad hoc group of Lenders (as defined below) identified on
Exhibit A hereto, which constitute the “Required Lenders” under the Loan
Agreement (collectively, the “Ad Hoc Group”), certain other Lenders, and the
Administrative Agent (as defined below). The Administrative Agent, the Ad Hoc
Group, the other Lenders party hereto (collectively, with the Ad Hoc Group, the
“Standstill Lenders”), the Company and the other Loan Parties shall be referred
to collectively as the “Standstill Parties”, and each shall be referred to
individually as a “Standstill Party.” Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed thereto in the Loan
Agreement.

 

RECITALS

 

WHEREAS, the Company, the other Loan Parties, the financial institutions from
time to time parties thereto as “Lenders” (collectively, the “Lenders” and each,
a “Lender”) and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”), have entered into that certain Loan Agreement dated as
of April 17, 2014 (as the same shall have been amended, supplemented or
otherwise modified from time to time, the “Loan Agreement”), pursuant to which,
among other things, the Lenders have made certain loans, advances, and other
financial accommodations to the Company;

 

WHEREAS, the Standstill Lenders constitute “Required Lenders” as that term is
defined under the Loan Agreement;

 

WHEREAS, the Standstill Lenders and the Company have engaged in good faith,
arms-length negotiations regarding a proposed standstill agreement solely with
respect to the Lenders’ rights and remedies under the Loan Agreement or the
other Loan Documents as a result of any alleged Event of Default arising from
any alleged breach of any of the covenants contained in Sections 5.01, 5.02,
5.03, 5.06 or 5.07 of the Loan Agreement (the “Specified Covenants”), to the
extent the facts and circumstances giving rise to any such breach (i) are
publicly available as of the date of this Agreement, or (ii) are not publicly
available but have been disclosed in writing (x) to private side Lenders via
IntraLinks; or (y) to Jones Day and/or Greenhill & Co. (“Greenhill”), as legal
counsel and financial advisor, respectively, to the Ad Hoc Group (collectively,
the “Ad Hoc Group Advisors”) (such facts and circumstances described in clauses
(i) and (ii), (including, for the avoidance of doubt, the existence of this
Agreement) the “Specified Matters”);

 

WHEREAS, as a result of these negotiations (and in the case of the
Administrative Agent, as a result of the direction of the Required Lenders to
the Administrative Agent set forth in Section 12 hereof), the Company and the
other Loan Parties have requested, and the Standstill Lenders have agreed,
solely with respect to the Specified Matters, to enter into this Agreement
solely for the Standstill Period (as defined below), subject to and in
accordance with the terms and conditions set forth herein; and

 

   

 

 

WHEREAS, the Company and the other Loan Parties have further requested, and the
Standstill Lenders have agreed, subject to the terms and conditions set forth in
this Agreement, to amend the Loan Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Standstill Party, intending to
be legally bound hereby, agrees as follows:

 

1.Incorporation of Recitals; No Waiver; No Admission of Liability.

 

(a)Incorporation of Recitals. The Recitals to this Agreement are hereby
incorporated by reference as fully set forth herein and the Company, the other
Loan Parties, the Administrative Agent, and the Lenders acknowledge these
Recitals to be true and correct.

 

(b)No Waiver. Nothing in this Agreement should in any way be deemed a waiver of
any Default or Event of Default relating to any Specified Matter or any other
Default, Event of Default, or term or provision of the Loan Agreement or any of
the other Loan Documents. The Administrative Agent and the Lenders have not
waived or released, are not by this Agreement waiving or releasing, and have no
present intention of waiving or releasing, any Defaults or Events of Default
relating to the Specified Matters, or any other Defaults or Events of Default
that may have occurred prior to the date hereof or that may occur after the date
hereof, or any remedies or rights of the Administrative Agent or the Lenders
with respect thereto, all of which are hereby reserved. Any waiver of any
Defaults or Events of Default relating to the Specified Matters or any other
Default or Event of Default shall only be effective if set forth in a written
instrument executed and delivered in accordance with the provisions of Section
9.02 of the Loan Agreement.

 

(c)No Admission of Liability. The execution of this Agreement and the
fulfillment of its terms is not to be construed as and does not constitute an
admission or absence of any right, remedy, claim, defense, liability or
wrongdoing or responsibility on the part of any Standstill Party. Entry into
this Agreement shall not constitute an admission by the Company or any other
Loan Party to the occurrence or non-occurrence of a Default or Event of Default,
including with respect to the Specified Matters. The Standstill Lenders hereby
acknowledge that, as of the Effective Date, to the best of their knowledge, they
are not aware of any potential Defaults or Events of Default other than with
respect to the Specified Covenants relating to the Specified Matters.

 

2.Standstill Period. The “Standstill Period” shall mean the period of time from
the Effective Date through the earliest of (i) December 13, 2019 (such date, the
“Termination Date”), (ii) upon the delivery of a notice of termination of the
Standstill Period by the Required Lenders (which may be delivered in their sole
discretion), the occurrence of a Default or Event of Default under the Loan
Agreement or the other Loan Documents, or (iii) upon the delivery of a notice of
termination of the Standstill Period by the Required Lenders (which may be
delivered in their sole discretion), the termination of this Agreement as a
result of any breach of, or non-compliance with, any provision of this Agreement
by the Company or any other Loan Party, including without limitation any such
breach or non-compliance of or with any Affirmative Covenant, Negative Covenant,
Milestone, or Other Covenant (each as defined herein) by the Company or any
other Loan Party, subject, in each case, to any applicable cure period expressly
set forth herein (each, a “Standstill Event of Default”), excluding with respect
to clause (ii), for the avoidance of doubt, any Default or Event of Default
relating to a Specified Matter (the foregoing period, the “Standstill Period”).
The occurrence of any one of the events described in clauses (i), (ii), and
(iii) of this Section 2 shall constitute a “Termination Event” hereunder.

 

 2 

 

 

3.Standstill. Subject to the terms and conditions herein set forth and in
reliance upon the Company’s and the other Loan Parties’ representations,
acknowledgments, agreements and warranties herein contained, including, without
limitation, the satisfaction of the conditions precedent set forth in Section 9
herein, the Standstill Parties agree that during the Standstill Period, neither
the Administrative Agent nor the Lenders shall (i) declare, and such parties
shall be prohibited from declaring, any Event of Default under the Loan
Agreement or the other Loan Documents or (ii) otherwise seek to exercise any
rights or remedies under the Loan Agreement or the other Loan Documents, in each
case of clauses (i) and (ii) above, to the extent directly relating to any
Specified Matter. The Administrative Agent’s and the Lenders’ agreement to
standstill is temporary and limited in nature and shall not be deemed: (i) to
preclude or prevent the Administrative Agent or the Standstill Lenders from
exercising any rights and remedies under the Loan Documents, applicable law or
otherwise arising on account of (A) any Default or Event of Default other than
those with respect to the Specified Matters, (B) the Specified Matters from and
after the termination of the Standstill Period following the occurrence of a
Standstill Event of Default, (C) the Specified Matters from and after the
Termination Date, or (D) the right to seek payment of attorneys’ fees, financial
advisor fees, and other costs and expenses in connection with the preparation,
negotiation, execution and delivery of this Agreement and the exercise of the
rights and remedies described herein or otherwise in connection with the Loan
Documents; (ii) to effect any amendment of the Loan Agreement or any of the
other Loan Documents, all of which shall remain in full force and effect in
accordance with their respective terms, as modified hereby; (iii) to constitute
a waiver of any Default or Event of Default relating to the Specified Matters or
any other Default or Event of Default (whether now existing or hereafter
occurring) or any term or provision of the Loan Agreement or any of the other
Loan Documents; or (iv) to establish a custom or course of dealing among any
Loan Party, the Administrative Agent and the Standstill Lenders.

 

4.Termination of Agreement. Except as expressly set forth herein, this Agreement
and all provisions herein, shall terminate upon the occurrence of a Termination
Event.

 

 3 

 

 

5.Affirmative Covenants. Until the occurrence of a Termination Event, the
Company and the other Loan Parties covenant and agree that during the Standstill
Period, the Company will (the “Affirmative Covenants”):

 

(a)furnish monthly 3-statement financials and Key Performance Indicators (“KPI”)
reporting included in the Company’s management reporting to the Ad Hoc Group
Advisors (which reporting shall include volume and pricing for the top 30
products and plant KPIs), in each case no later than thirty (30) days after the
end of each month;

 

(b)beginning with the first month following the delivery of the Business Plan
(as defined herein), furnish, by the tenth (10) Business Day of each month,
monthly reports regarding pending Abbreviated New Drug Applications (“ANDAs”) to
the Ad Hoc Group Advisors, which reports shall include ANDAs submitted to the
FDA (as defined below) and the status of FDA approvals with respect thereto,
estimated market size and known competitor information for each such ANDA, and a
good faith estimate of the timing of the approval of each such ANDA and related
competitive approvals; provided that any molecules names appearing therein may
be redacted;

 

(c)on or prior to the 10th calendar day of each month (or the first Business Day
thereafter), conduct monthly telephone conferences with all Lenders and permit
questions from such Lenders and answers, with such telephone conferences being
split into (1) a Public-Siders and non-Public-Siders portion and (2) a solely
non-Public-Siders portion; provided that (i) questions from the Lenders shall be
provided to the Company in writing no later than two (2) Business Days in
advance and (ii) for the avoidance of doubt, the Company shall not be obligated
to disclose any material non-public information during the Public-Siders and
non-Public-Siders portion of such telephone conferences;

 

(d)on or prior to the 10th calendar day of each month (or the first Business Day
thereafter), conduct monthly telephone conferences solely with the Ad Hoc Group
Advisors and any Lenders which have become “restricted” and are then subject to
non-disclosure agreements in customary form reasonably satisfactory to the
Company (collectively, the “Restricted Lenders”) with the Company and permit
questions from the Ad Hoc Group Advisors and Restricted Lenders and answers;
provided that, to the extent the Restricted Lenders monthly telephone conference
is combined with the Public-Siders/non-Public-Siders telephone conference
outlined in Section 5(c) hereof, such telephone conference will include a
separate portion solely for Restricted Lenders; provided further that questions
from the Ad Hoc Group Advisors and Restricted Lenders shall be provided to the
Company in writing no later than two (2) Business Days in advance;

 

(e)promptly provide the Ad Hoc Group Advisors with copies of any material (i)
correspondence received from the United States Food and Drug Administration
(“FDA”), and (ii) cover letters to reports delivered to the FDA, in each case
solely with regard to any FDA Form 483 or warning letter;

 

 4 

 

 

(f)promptly upon receipt by the Company or the other Loan Parties, provide to
the Ad Hoc Group Advisors copies of any warning letter(s), Official Action
Indicated, or OAI, statuses, or similar regulatory actions by Swissmedic or the
Central Drugs Standard Control Organization, or CDSCO, regarding those certain
manufacturing facilities operated by the Company and its Subsidiaries in
Amityville, New York, Hettlingen, Switzerland, and Paonta Sahib, Himachal
Pradesh, India, and those certain research and development centers operated by
the Company and its Subsidiaries in Vernon Hills, Illinois and Cranbury, New
Jersey;

 

(g)promptly upon preparation or receipt, provide to the Ad Hoc Group Advisors
formal minutes for any FDA meeting or call to the extent made available to, or
prepared by, the Company or the other Loan Parties; provided that the Company
will be entitled to redact confidential or privileged information contained
therein;

 

(h)(i) on or before the 3rd Business Day of each month, provide the Ad Hoc Group
Advisors with monthly Quality System Corrective Action Plan, or QSCAP, update
reports, (ii) arrange for monthly update calls between the Ad Hoc Group Advisors
and the Company’s regulatory counsel, and (iii) arrange for (A) monthly update
calls with NSF Pharma Biotech (“NSF”), and (B) any other calls with the
Company’s cGMP consultants to be scheduled at the reasonable request of the Ad
Hoc Group Advisors; provided that the Company shall use commercially reasonable
efforts to organize expedited calls among the Company’s third-party cGMP
consultants and the Ad Hoc Group Advisors when reasonably requested by the Ad
Hoc Group Advisors;

 

(i)provide updates no later than the 3rd Business Day of each week to the Ad Hoc
Group Advisors regarding the ABL Credit Agreement1 refinancing and/or extension
process, including providing copies of any term sheets with respect thereto
(subject to any confidentiality restrictions, and, to the extent required by any
such confidentiality restrictions, the consent of the lenders and/or other
parties to any such refinancing or extension process);

 

(j)promptly provide notice to the Ad Hoc Group Advisors in the event that the
Company markets any non-traditional financing to replace or refinance the ABL
Credit Agreement and provide the Standstill Lenders the opportunity to
participate in any such marketing process; and

 

(k)continue to retain PJT Partners and AlixPartners consistent with the terms of
their respective engagement agreements as in effect on the date hereof, or, if
PJT Partners and AlixPartners are no longer retained by the Company, such other
financial and restructuring advisors reasonably acceptable to the Ad Hoc Group.

 

The failure to comply with any of the Affirmative Covenants shall not constitute
a Default or Event of Default under the Loan Agreement or the other Loan
Documents, but shall, following the Cure Period (defined below), constitute a
Standstill Event of Default that permits the Required Lenders to declare a
Termination Event. “Cure Period” shall mean five (5) Business Days after the
earlier of (x) the Company’s knowledge of its breach or failure to comply or (y)
notice thereof from the Administrative Agent (which notice shall be given solely
at the request of the Required Lenders).

 

 

 



1 “ABL Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of April 16, 2019, by and among the Company, the other Loan
Parties party thereto, JPMorgan Chase Bank, N.A., as administrative agent, and
the lenders party thereto (as the same may be amended, supplemented or otherwise
modified from time to time).

 

 5 

 

 

6.Negative Covenants. Until the occurrence of a Termination Event, the Company
and the other Loan Parties covenant and agree that during the Standstill Period
the Company shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly (the “Negative Covenants”):

 

(a)create, incur, assume, or suffer to exist any Permitted Ratio Indebtedness
pursuant to Section 6.01(l) of the Loan Agreement, any Indebtedness pursuant to
Section 6.01(f) of the Loan Agreement, or any Incremental Term Facilities
pursuant to Section 2.09 of the Loan Agreement, Incremental Term Loans pursuant
to Section 2.09 of the Loan Agreement or Incremental Notes pursuant to Section
2.09 of the Loan Agreement or in each case, create, incur, assume or suffer to
exist, any Lien in connection with the foregoing; provided, however, that any
such Indebtedness (excluding, other than with respect to any Loans outstanding
under the Loan Agreement as of the date hereof, any refinancing of any such
Indebtedness) created, incurred, assumed or in existence prior to the Effective
Date pursuant to, and in reliance on, such sections shall be permitted to remain
outstanding;

 

(b)create, incur, assume, or permit to exist any Liens:

 

(i)pursuant to Section 6.02(l) of the Loan Agreement securing Indebtedness or
other obligations in excess of $10 million in the aggregate; or

 

(ii)pursuant to Section 6.02(k) of the Loan Agreement or with respect to any
Incremental Term Facilities, Incremental Term Loans or Incremental Notes; and

 

(iii)arising out of Sale and Leaseback Transactions (as defined in the Loan
Agreement) permitted by Section 6.06 of the Loan Agreement in excess of
$10,000,000 pursuant to Section 6.02(h) of the Loan Agreement.

 

provided, however, that any such Liens (excluding, for the avoidance of doubt,
any Liens in respect of refinancing Indebtedness prohibited under Section 6(a)
hereof) created, incurred, assumed or in existence prior to the Effective Date
pursuant to, and in reliance on, such sections shall be permitted to remain in
effect;

 

(c)purchase, hold, or acquire any investment:

 

(i)in Equity Interests in a non-Loan Party pursuant to Section 6.04(c) of the
Loan Agreement;

 

(ii)constituting a loan or advance to a non-Loan Party pursuant to Section
6.04(d) of the Loan Agreement;

 

 6 

 

 

(iii)constituting a Guarantee of Indebtedness of a non-Loan Party pursuant to
Section 6.04(e) of the Loan Agreement;

 

(iv)pursuant to Section 6.04(j) of the Loan Agreement; provided that such
investment shall be permissible (x) if limited to all cash consideration or (y)
in the case of any (A) out-licensing transactions or other sale of revenue
stream rights, up-front payments, milestones, royalties, profit shares,
distribution fees, or similar arrangements with respect to core assets, if
consummated with the prior written consent of the Required Lenders at such time
(which may be withheld in their sole discretion), or (B) out-licensing
transactions or other sale of revenue stream rights, up-front payments,
milestones, royalties, profit shares, distribution fees, or similar arrangements
with respect to non-core assets if consummated with the prior written consent of
Required Lenders at such time (which consent shall not be unreasonably withheld
or delayed); provided, however, that no consent of the Required Lenders shall be
required in connection with out-licensing transactions or other sales of revenue
stream rights, up-front payments, milestones, royalties, profit shares,
distribution fees, or similar arrangements, with fair market value not in excess
of $5 million in the aggregate, with respect to dormant or not fully developed
ANDAs and/or products;

 

(v)constituting a Permitted Acquisition pursuant to Section 6.04(l) of the Loan
Agreement; provided that (x) the Company and its Restricted Subsidiaries may
consummate Drug Acquisitions in an amount not exceeding $7.5 million in the
aggregate, and (y) the Company and its Restricted Subsidiaries may consummate
Permitted Acquisitions other than Drug Acquisitions in an amount not exceeding
$7.5 million in the aggregate (or, with respect to any such Permitted
Acquisitions by non-Loan Parties, not exceeding $2.5 million in the aggregate);

 

(vi)constituting Permitted Foreign Loans pursuant to Section 6.04(m) of the Loan
Agreement; or

 

(vii)utilizing the Available Amount pursuant to Section 6.04(n) of the Loan
Agreement.

 

provided, however, that any investments purchased, held or acquired (or made
pursuant to contractual commitments in effect) prior to the Effective Date
pursuant to, and in reliance on, such sections shall not be limited by this
Section 6(c);

 

(d)utilize any asset sale reinvestment rights pursuant to Section 2.11(c) of the
Loan Agreement;

 

(e)make a Discounted Voluntary Prepayment pursuant to Section 2.11(g) of the
Loan Agreement or acquire any Loans pursuant to Section 9.04(e) of the Loan
Agreement; provided that such Discounted Voluntary Prepayments and acquisitions
shall be permissible if offered to all Lenders at such time;

 

 7 

 

 

(f)make any Extension Offers to any Lenders or enter into any Extensions with
any Lenders, in each case pursuant to Section 2.23 of the Loan Agreement;
provided that such Extension Offers and Extensions shall be permissible if
offered to all Lenders at such time;

 

(g)declare or make, or agree to declare or make, directly or indirectly, any
Restricted Payment or prepayment of any Specified Indebtedness, in each case
utilizing the Available Amount, pursuant to Section 6.08(a) or Section 6.08(b)
of the Loan Agreement;

 

(h)other than with respect to assets owned by Akorn India Private Limited (or
the Equity Interests therein), sell, transfer, lease, or otherwise dispose of
assets pursuant to Section 6.05(h) of the Loan Agreement with an aggregate book
value in excess of $15 million;

 

(i)sell, transfer, lease, or otherwise dispose of assets pursuant to Section
6.05(e) of the Loan Agreement or engage in Sale and Leaseback Transactions
pursuant to Section 6.06 of the Loan Agreement; or

 

(j)without prior written consent of the Required Lenders at such time, (i)
designate any Restricted Subsidiary as an Unrestricted Subsidiary pursuant to
Section 5.12 of the Loan Agreement, or otherwise create or form any Unrestricted
Subsidiary, and/or (ii) transfer any assets of the Company or any of its
Restricted Subsidiaries to any Unrestricted Subsidiary, except as otherwise
permitted under the Loan Agreement (after giving effect to this Agreement).

 

Notwithstanding the foregoing, the Company and its Restricted Subsidiaries may
incur Indebtedness of the type set forth in Section 6.01(f) of the Loan
Agreement and make investments in Equity Interests of non-Loan Parties of the
type set forth in Section 6.04(c) of the Loan Agreement in an aggregate amount
not exceeding $15,000,000 in order to fund capital expenditures and operations
of non-Loan Party Subsidiaries.

 

For the avoidance of doubt, any breach of, or failure to comply with any of the
Negative Covenants set forth above shall result in an Event of Default under the
Loan Agreement and the Loan Documents.

 

7.Milestones. Until the occurrence of a Termination Event, the Company shall, or
shall cause, the following to occur by the times and dates set forth below,
during the Standstill Period (the “Milestones”); provided that any “delivery”
required under the Milestones shall only require delivery to the Ad Hoc Group
Advisors, and shall be in form and scope reasonably satisfactory to the Ad Hoc
Group Advisors.

 

(a)The Company shall deliver a 13-week cash flow forecast on a monthly basis
commencing on April 18, 2019, with each subsequent 13-week cash flow forecast
delivered on or prior to the tenth Business Day of each month. The Company shall
deliver monthly variance reporting concurrently with each delivery of the
13-week cash flow forecast, starting in May 2019. For the avoidance of doubt,
under no circumstances shall any variance reported constitute a Default, an
Event of Default, a Termination Event, or otherwise permit termination of this
Agreement.

 

 8 

 

 

(b)The Company shall deliver a five-year business plan (the “Business Plan”) by
May 3, 2019, which business plan shall include a balance sheet, statement of
cash flow, and income statement (including material assumptions) on a monthly
basis for the first year and on a quarterly basis thereafter.

 

(c)PJT Partners shall provide a strategic alternatives report (the “Strategic
Alternatives Report”) by May 31, 2019 to the Ad Hoc Group Advisors, which report
shall include detailed alternatives to reduce the Lenders’ exposure.

 

The failure to comply with any of the Milestones shall not constitute a Default
or Event of Default under the Loan Agreement or the other Loan Documents, but
shall, following the Cure Period, constitute a Standstill Event of Default that
permits the Required Lenders to declare a Termination Event.

 

8.Other Covenants. The Company covenants and agrees that (the “Other
Covenants”):

 

(a)Judgment or Damages Claims. During the Standstill Period, the Company shall
provide the Ad Hoc Group Advisors with written notice at least ten (10) Business
Days before making any payment of any amount in excess of $20 million (whether
individually or in the aggregate, but excluding any Permitted Equity Issuance)
above the amount covered or coverable by third-party insurance (from a
creditworthy insurer that has agreed in writing to provide coverage) in respect
of a final, unappealable judgment, award or settlement in, or in order to pay,
post, or obtain a bond related to an appeal in, the Specified Litigation Matters
(as defined below). The Ad Hoc Group (acting through the Ad Hoc Group Advisors)
shall notify the Company in writing within five (5) Business Days of receiving
the Company’s written notice if it objects to the Company’s making of such
proposed payment; provided that, if after giving effect to the making of the
proposed payment, the unrestricted cash and Permitted Investments held by the
Loan Parties would be not less than the applicable amount specified on Schedule
1, the Ad Hoc Group shall be deemed to not object, and shall not be permitted to
object, to the making of the proposed payment for purposes of this Section 8(a).
If (a) the Ad Hoc Group timely objects to the proposed payment (and is permitted
to do so in accordance with the prior sentence) and (b) the Company does not
agree in writing to refrain from making the proposed payment within three (3)
Business Days of its receipt of such timely objection, the Required Lenders
shall be entitled to terminate the Standstill Period. Any payment made over the
timely objection of the Ad Hoc Group pursuant to this provision shall represent
an Event of Default under the Loan Agreement if making the payment has a
Material Adverse Effect. For the avoidance of doubt, the failure to comply with
the Other Covenant contained in this Section 8(a) during the Standstill Period
shall result in an Event of Default under the Loan Agreement; provided that, the
Other Covenant and other provisions of this Section 8(a) shall terminate upon
the occurrence of a Termination Event. The “Specified Litigation Matters” shall
mean the following litigation, and any litigation related to the following
litigation that arises out of substantially the same facts and circumstances:
Akorn, Inc. v. Fresenius Kabi AG, 2018-0300-JTL (Del. Ch.), In re Akorn, Inc.
Data Integrity Securities Litigation, No. 18-cv-01713 (N.D. Ill.), In re Akorn,
Inc. Derivative Litigation, No. 18-cv-07374 (N.D. Ill.), Kogut v. Akorn, Inc.,
No. 646,174 (La. Dist. Ct.), and In re: Generic Pharmaceuticals Pricing
Antitrust Litigation, MDL No. 2724 (E.D. Pa.).

 

 9 

 

 

(b)Comprehensive Amendment. The Company and the Required Lenders shall each
negotiate in good faith to enter into a comprehensive amendment of the Loan
Agreement (the “Comprehensive Amendment”) on or prior to the Termination Date,
which comprehensive amendment shall be in form and substance acceptable to the
Required Lenders at such time, and which, in any event, shall include a
modification to require affected Lender consent for modifications to the pro
rata sharing and waterfall provisions of the Loan Agreement. If a Comprehensive
Amendment is not entered into by:

 

(i)November 15, 2019, then the Company shall (x) pay the Lenders a one-time fee
of 0.625% of the principal amount of the Loans outstanding on the date thereof,
which fee shall be payable in kind by capitalizing and adding such amount to the
outstanding principal balance of the Loans, and (y) pledge to the Administrative
Agent (for the benefit of the Secured Parties) all Equity Interests of any CFC
or FSHCO held by any Loan Parties that are not pledged as of such date; and

 

(ii)December 13, 2019, then the failure to enter into a Comprehensive Amendment
shall constitute an immediate Event of Default under the Loan Agreement.

 

Notwithstanding anything to the contrary contained herein, the Other Covenant
contained in this Section 8(b) shall survive any Termination Event.

 

(c)Payment of Ad Hoc Group Advisors’ Fees and Expenses. During the Standstill
Period, the Company shall pay (a) the fees and expenses of Jones Day, as counsel
to the Ad Hoc Group, during the Standstill Period in accordance with that
certain Fee and Expense Reimbursement Agreement dated February 22, 2019, and (b)
the fees and expenses of Greenhill, as financial advisor to the Ad Hoc Group, on
the terms set forth in the Greenhill Engagement Letter (as defined below).

 

 10 

 

 

9.Conditions to the Effectiveness of this Agreement. The effectiveness of this
Agreement is subject to the satisfaction (or waiver in accordance with the terms
hereof) of each of the following conditions (the date on which such conditions
are satisfied or waived, the “Effective Date”):

 

(a)Delivery of Agreement. This Agreement, duly authorized and executed by the
Company, the Administrative Agent and the Standstill Lenders (constituting the
Required Lenders at such time), shall have been delivered to each of the
Company, the Administrative Agent and the Standstill Lenders.

 

(b)No Default. Except for any Default or Event of Default with respect to the
Specified Matters, both immediately before and after giving effect to this
Agreement, no Default or Event of Default would then exist or would result
therefrom.

 

(c)Representations and Warranties. Except with respect to the Specified Matters,
all representations and warranties of the Company and the other Loan Parties set
forth herein, in the Loan Agreement and in any other Loan Document shall be true
and correct in all material respects (or, with respect to those representations
and warranties expressly limited by their terms by materiality or material
adverse effect qualifications, in all respects) as of the Effective Date as if
made on such date (except to extent that such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects as of such date).

 

(d)No Material Adverse Effect. Both immediately before and after giving effect
to this Agreement, no Material Adverse Effect shall have occurred and be
continuing or would result therefrom, excluding a Material Adverse Effect (if
any) relating to any of the Specified Matters.

 

(e)Closing Certificate. The Administrative Agent shall have received a
certificate, dated as of the date hereof, of a duly authorized officer of the
Company, to the effect that, at and as of the Effective Date, both before and
after giving effect to this Agreement, the conditions specified in this Section
9 (including clauses (b), (c), and (d) hereof) have been satisfied or waived.

 

(f)Standstill Fee. The Company shall have paid, and the Administrative Agent
shall have received, for the ratable benefit of each Standstill Lender, a
one-time fee equal to 1.75% of the aggregate principal amount of the Loans of
such Lender on the date hereof (the “Standstill Fee”), which Standstill Fee
shall be payable in kind by capitalizing and adding such amount to the
outstanding principal balance of the Loans on the Effective Date, and shall be
deemed fully earned when paid, shall not be refundable for any reason, and shall
be payable without setoff, defense or counterclaim of any kind (and the
provisions of Section 2.18(d) of the Loan Agreement are hereby waived in
connection with the payment of the Standstill Fee).

 

(g)Fees and Expenses. The Company shall (i) execute Greenhill’s engagement
letter on the terms proposed by Greenhill on March 3, 2019 (the “Greenhill
Engagement Letter”), (ii) pay all fees and expenses accrued by Greenhill to date
to the extent payable pursuant to the Greenhill Engagement Letter, (iii) pay or
reimburse all reasonable and documented fees and expenses for Jones Day, as
legal advisor to the Ad Hoc Group, and Greenhill, as financial advisor to the Ad
Hoc Group, on the terms set forth herein to the extent invoiced at least one (1)
Business Day prior to the Effective Date, and (iv) pay or reimburse all
reasonable and documented out-of-pocket fees and expenses of the Administrative
Agent in connection with this Agreement and the other Loan Documents (including
reasonable out-of-pocket fees, costs, and expenses of outside counsel for the
Administrative Agent) to the extent invoiced at least one (1) Business Day prior
to the Effective Date.

 

 11 

 

 

(h)Material Subsidiary Refresh. The Company shall (i) deliver duly executed
Joinder Agreements from all Material Subsidiaries that were not Loan Parties
prior to the Effective Date, and (ii) to the extent any or all Domestic
Subsidiaries that were not Material Subsidiaries prior to the Effective Date
exceed ten percent (10%) of EBITDA for the four consecutive fiscal quarter
period most recently ended or ten percent (10%) of Total Assets as of the end of
such period, certify that the Company has designated Domestic Subsidiaries as
Material Subsidiaries to eliminate such excess, and any Domestic Subsidiaries so
designated shall thereafter constitute Material Subsidiaries for all purposes
under the Loan Agreement and the other Loan Documents.

 

10.Representations and Warranties.

 

(a)Each of the Company and the other Loan Parties hereby represents and warrants
to the Administrative Agent and the Lenders that as of the Effective Date:

 

(i)the execution, delivery and performance of this Agreement and the Company’s
and Loan Parties’ obligations hereunder have been duly authorized by all
necessary corporate or limited liability company action (as applicable);

 

(ii)this Agreement has been duly executed and delivered by the Company and each
other Loan Party and constitutes, when executed and delivered by the other
parties hereto, a legal, valid and binding obligation of the Company and such
Loan Party, enforceable against the Company or such Loan Party in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law;

 

(iii)no approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (a) the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement, except
for (i) the approvals, consents, exemptions, authorizations, actions, notices
and filings which have been duly obtained, taken, given or made and are in full
force and effect and (ii) those approvals, consents, exemptions, authorizations
or other actions, notices or filings, the failure to obtain or make which could
not reasonably be expected to have a Material Adverse Effect or (b) the exercise
by any Lender of its rights under this Agreement;

 

 12 

 

 

(iv)except with respect to the Specified Matters, each of the representations
and warranties made by any Loan Party set forth in Article III of the Loan
Agreement or in any other Loan Document is true and correct in all material
respects (unless otherwise qualified by materiality or the occurrence of a
Material Adverse Effect, in which case such representation and warranty is true
and correct in all respects) as of the date hereof with the same effect as
though made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to earlier dates; and

 

(v)no Default or Event of Default has occurred and is continuing other than any
Default or Event of Default with respect to the Specified Matters.

 

(b)Each of the Standstill Parties hereby represents and warrants that each of
the following statements is true, accurate and complete as to such party as of
the date hereof:

 

(i)such Standstill Party has carefully read and fully understands all of the
terms and conditions of this Agreement;

 

(ii)such Standstill Party has consulted with, or had a full and fair opportunity
to consult with, an attorney regarding the terms and conditions of this
Agreement;

 

(iii)such Standstill Party has had a full and fair opportunity to participate in
the drafting of this Agreement;

 

(iv)such Standstill Party is freely, voluntarily and knowingly entering into
this Agreement; and

 

(v)in entering into this Agreement, such Standstill Party has not relied upon
any representation, warranty, covenant or agreement not expressly set forth
herein or in the other Loan Documents.

 

11.Amendments to the Loan Agreement. Effective as of the Effective Date, the
Loan Agreement is hereby amended as set forth below:

 

(a)Section 1.01 of the Loan Agreement is hereby amended to add the definitions
of “First Amendment,” “First Amendment Effective Date,” “Standstill Event of
Default” and “Standstill Period” as follows:

 

 13 

 

 

(i)First Amendment: that certain Standstill Agreement and First Amendment to
Loan Agreement dated as of May 6, 2019, among the Borrower, the Lenders party
thereto and the Administrative Agent.

 

(ii)First Amendment Effective Date: the date on which the conditions precedent
specified in Section 9 of the First Amendment have been satisfied or waived in
accordance with the terms thereof.

 

(iii)Standstill Event of Default: as defined in the First Amendment.

 

(iv)Standstill Period: as defined in the First Amendment.

 

(b)Section 1.01 of the Loan Agreement is hereby amended by amending and
restating clauses (a), (b) and (c) of the definition of “Applicable Rate” to
read as follows:

 

(a) prior to the First Amendment Effective Date, with respect to any Eurodollar
Loan or any ABR Loan, as the case may be, the applicable rate per annum set
forth below under the caption “Eurodollar Spread” or “ABR Spread”, as the case
may be, based upon the Ratings Level applicable on such date:

 

 

Ratings Level

 

Index Ratings

(Moody’s/S&P)

  Eurodollar Spread   ABR Spread Level I   B1/B+ or higher   4.25%   3.25% Level
II   B2/B   4.75%   3.75% Level III   B3/B- or lower   5.50%   4.50%

 

(b) commencing on (and including) the First Amendment Effective Date and ending
on (but excluding) the date of a Standstill Event of Default, with respect to
any Eurodollar Loan or any ABR Loan, as the case may be, the applicable rate per
annum set forth below under the caption “Eurodollar Spread” or “ABR Spread”, as
the case may be, based upon the Ratings Level applicable on such date:

 

 

Ratings Level

 

Index Ratings

(Moody’s/S&P)

  Eurodollar Spread   ABR Spread Level I   B1/B+ or higher   5.75%   4.75% Level
II   B2/B   6.25%   5.25% Level III   B3/B- or lower   7.00%   6.00%

 

 14 

 

 

provided that 0.75% (i.e., 75 basis points) of such Applicable Rate shall be
payable in kind by capitalizing and adding such amount to the outstanding
principal balance of the Loans on the applicable Interest Payment Date); and

 

(c) commencing on (and including) the date of a Standstill Event of Default,
with respect to any Eurodollar Loan or any ABR Loan, as the case may be, the
applicable rate per annum set forth below under the caption “Eurodollar Spread”
or “ABR Spread”, as the case may be, based upon the Ratings Level applicable on
such date:

 

 

Ratings Level

 

Index Ratings

(Moody’s/S&P)

  Eurodollar Spread   ABR Spread Level I   B1/B+ or higher   6.25%   5.25% Level
II   B2/B   6.75%   5.75% Level III   B3/B- or lower   7.50%   6.50%

 

provided that 1.25% (i.e., 125 basis points) of such Applicable Rate shall be
payable in kind by capitalizing and adding such amount to the outstanding
principal balance of the Loans on the applicable Interest Payment Date).

 

(c)Section 8.06 of the Loan Agreement is hereby amended to delete the second
sentence in its entirety and replace it with the following sentence:

 

Upon any such resignation, the Required Lenders shall have the right to appoint
a successor.

 

(d)Section 2.11(a) of the Loan Agreement is hereby amended by deleting the word
“and,” prior to clause (3) and adding the following as clause (4):

 

“and (4) notwithstanding anything in this Agreement to the contrary, in the
event of any prepayment or repayment for any reason (but excluding any mandatory
prepayments under Section 2.11(c) or 2.11(d)) of the Loans during the Standstill
Period (including, without limitation, upon or after the maturity or
acceleration of the Loans as a result of the occurrence of any Event of Default
or otherwise, to the extent any such acceleration is not prohibited by the terms
of Section 3 of the First Amendment), the Company shall pay the Lenders a
premium of 0.625% of the outstanding principal of the Loans so prepaid (such
premium, the “Call Protection”), calculated as of the date of any such
prepayment, repayment, or acceleration.”

 

(e)For the avoidance of doubt, the amendments set forth in this Section 11 shall
survive any termination of this Agreement.

 

 15 

 

 

12.Direction to the Administrative Agent; Indemnity. Each Lender party hereto
hereby consents, authorizes and directs the Administrative Agent to execute and
deliver this Agreement and to take the actions contemplated herein. Each
Standstill Party confirms and agrees that (i) the Administrative Agent is only
entering into this Agreement at the direction of the Required Lenders, (ii)
subject to the terms of the Loan Agreement and the other Loan Documents
(including this Agreement), any action or inaction taken hereunder by the
Administrative Agent shall be at the express direction of the Required Lenders
(including, without limitation, any determination that a Default, Event of
Default, and/or Standstill Event of Default has occurred and/or that the
Standstill Period has ended) and (iii) the indemnification provisions set forth
in the Loan Agreement and the other Loan Documents (including, without
limitation, the indemnification provisions set forth in Sections 9.03(b) and
9.03(c) of the Loan Agreement) shall apply to actions taken by the
Administrative Agent in connection with this Agreement.

 

13.Miscellaneous.

 

(a)Amendment. No provision or term hereof may be amended, modified or otherwise
changed except by an instrument in writing, specifying the same, duly executed
by the requisite parties in accordance with Section 9.02 of the Loan Agreement.
For the avoidance of doubt, any extension of the Termination Date hereunder
shall not constitute a postponement of any scheduled date of payment of the
principal amount of any Loan, or the date for the payment of any interest, fees
or other Obligations, or a waiver or excuse of any such payment, in each case
for purposes of Section 9.02(b)(iii) of the Loan Agreement.

 

(b)GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM. THIS AGREEMENT
IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. Each Standstill Party
hereto agrees that it shall bring any action or proceeding in respect of any
claim arising out of or related to this Agreement in any U.S. Federal (or, if
such court lacks subject matter jurisdiction, New York State) court sitting in
New York, New York (or court of proper appellate jurisdiction) (the “Chosen
Courts”), and solely in connection with claims arising under this Agreement: (a)
irrevocably submits to the exclusive jurisdiction of the Chosen Courts; (b)
waives any objection to laying venue in any such action or proceeding in the
Chosen Court; and (c) waives any objection that the Chosen Courts are an
inconvenient forum or does not have personal jurisdiction over any Standstill
Party hereto or constitutional authority to finally adjudicate the matter;
provided that, for the avoidance of doubt, this Section 13(b) does not
supersede, amend or modify the provisions of Section 9.09 of the Loan Agreement,
which shall continue to apply in accordance with its terms, including with
respect to any Defaults or Events of Default asserted under the Loan Agreement.

 

 16 

 

 

(c)Trial by Jury Waiver. EACH Standstill PARTY HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(d)Entire Agreement. This Agreement, inclusive of its schedule, represents the
entire understanding and agreement among the Standstill Parties with respect to
the subject matter hereof, and supersedes all prior agreements, if any, among
them with respect thereto. Each of the Standstill Parties acknowledges that it
has not relied upon any representations by any other Standstill Party or anyone
acting on behalf of any Standstill Party in entering into this Agreement.

 

(e)Counterparts. This Agreement may be executed in as many counterparts as may
be convenient or required. It shall not be necessary that the signature of, or
on behalf of, each party, or that the signature of all persons required to bind
any party, appear on each counterpart. Signatures to this Agreement, any
amendment hereof and any notice given hereunder, transmitted by telecopy or PDF,
and the photocopy of any signature page, shall be valid and effective to bind
the Standstill Party so signing. All such counterparts shall collectively
constitute a single instrument.

 

(f)Waiver. Any provision hereof may be waived only by written instrument making
specific reference to this Agreement signed by the requisite parties in
accordance with Section 9.02 of the Loan Agreement. The waiver by any Standstill
Party hereto of a breach of any provision of this Agreement shall not operate or
be construed as a further or continuing waiver of such breach or as a waiver of
any other or subsequent breach. No failure on the part of any Standstill Party
to exercise, and no delay in exercising, any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
such right, power or remedy by such Standstill Party preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.

 

(g)Interpretation. This Agreement is the result of negotiation and, accordingly,
no presumption or burden of proof will arise with respect to any ambiguity or
question of intent concerning this Agreement favoring or disfavoring any party
to this Agreement by virtue of the authorship of any provision of this
Agreement.

 

(h)Reliance.

 

(i)The Loan Parties acknowledge and agree that, notwithstanding anything to the
contrary set forth in this Agreement, the Administrative Agent and the
Standstill Lenders do not have, nor shall have, an obligation to: (A) subject to
the obligations set forth in Section 8(b) hereof, amend the Loan Agreement or
any other Loan Document or otherwise restructure the Obligations; (B) other than
with respect to any continuation of outstanding Eurodollar Loans or any
conversion of outstanding ABR Loans into Eurodollar Loans, make any further
loans, advances or extension of credit to or for the benefit of the Loan
Parties, (C) extend the Standstill Period; (D) refrain from terminating the
Standstill Period upon the occurrence of any Standstill Event of Default or
(E) enter into any other instruments, agreements or documents regarding any of
the same with the Loan Parties, and that neither the Administrative Agent nor
the Lenders, nor any of their respective representatives, have made any
agreements with, or commitments or representations or warranties to, the Loan
Parties (either in writing or orally), other than as expressly stated in this
Agreement.

 

 17 

 

 

(ii)The Loan Parties expressly understand and further agree that the
Administrative Agent and the Lenders are relying on all terms, covenants,
conditions, warranties and representations set forth in this Agreement as a
material inducement to the Administrative Agent and the Lenders to enter into
this Agreement and to standstill from exercising the Administrative Agent’s and
the Lenders’ rights and remedies as specifically set forth herein.

 

(i)Cumulative Remedies.

 

(i)Except as otherwise specifically provided in this Agreement, the rights,
powers, authorities, remedies, interests and benefits conferred upon the
Administrative Agent and the Lenders by and as provided in this Agreement are
intended to supplement, and be in addition to (and, except as expressly set
forth herein, shall not in any way replace, supersede, amend, limit or
restrict), the rights, powers, authorities, remedies, interests, and benefits
conferred by the Loan Agreement and the other Loan Documents.

 

(ii)No delay on the part of the Administrative Agent or the Lenders in the
exercise of any power, right or remedy under this Agreement, the Loan Agreement
or any other Loan Document at any time shall operate as a waiver thereof, and no
single or partial exercise by the Administrative Agent or the Standstill Lenders
of any power, right or remedy shall preclude other or further exercise thereof
or the exercise of any other power, right or remedy.

 

(j)Relationship. The Loan Parties agree that the relationship between the
Administrative Agent and the Lenders, on one hand, and the Loan Parties, on the
other hand, is that of creditor and debtor and not that of partners or joint
venturers. This Agreement does not constitute a partnership agreement, or any
other association between the Administrative Agent, the Lenders and the Loan
Parties. The Loan Parties acknowledge that the Administrative Agent and the
Lenders have acted at all times only as a creditor to the Loan Parties within
the normal and usual scope of the activities normally undertaken by a creditor
and in no event have the Administrative Agent and the Lenders attempted to
exercise any control over the Company or any other Loan Party or their
respective businesses or affairs. The Loan Parties further acknowledge that the
Administrative Agent and Lenders have not taken or failed to take any action
under or in connection with their rights under the Loan Agreement and the other
Loan Documents that in any way or to any extent have interfered with or
adversely affected the Loan Parties’ ownership of the Collateral.

 

 18 

 

 

(k)Ad Hoc Group Actions and Composition.  

 

(i)Any action by the Ad Hoc Group with respect to this Agreement (which, for the
avoidance of doubt, is limited to actions under Section 5(k) and Section 8(a)
hereof) may be taken by members of the Ad Hoc Group with Credit Exposures
representing more than fifty percent (50%) of the Aggregate Credit Exposures of
the Ad Hoc Group taken as a whole (the “Required Ad Hoc Group Members”). Any
action taken hereunder by the Required Ad Hoc Group Members shall bind all
members of the Ad Hoc Group.

 

(ii)In the event that, at any time on or after the Effective Date, the Ad Hoc
Group does not act on behalf of the Required Lenders, all references to the “Ad
Hoc Group” in this Agreement shall be deemed to refer to the Required Lenders.

 

(l)No Third Party Beneficiaries.  This Agreement is made and entered into for
the sole protection and benefit of the parties hereto and no other person or
entity shall have any right of action hereon, right to claim any right or
benefit from the terms contained herein, or be deemed a third party beneficiary
hereunder.

 

(m)Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement, it being the parties’ intention
that each and every provision of this Agreement be enforced to the fullest
extent permitted by applicable law.

 

(n)Successors and Assigns.  This Agreement shall be binding upon, and shall
inure to the benefit of the Lenders, the Company, and the other Loan Parties and
their respective successors and assigns, except that the Company and the other
Loan Parties may not assign their rights under this Agreement without the prior
written consent of the Required Lenders.

 

(o)Voluntary Agreement. The Loan Parties, the Administrative Agent and the
Standstill Lenders represent and warrant that they are represented by legal
counsel of their choice, that they have consulted with such counsel regarding
this Agreement, that they are fully aware of the terms and provisions contained
herein and of their effect and that they have voluntarily and without coercion
or duress of any kind entered into this Agreement.

 

 19 

 

 

(p)Integration.  This Agreement and the instruments, agreements and documents
referred to in this Agreement shall be deemed incorporated into and made a part
of the Loan Agreement and the other Loan Documents. This Agreement shall be
deemed to be a Loan Document as that term is defined in the Loan Agreement. All
such instruments, agreements and documents, and this Agreement, shall be
construed as integrated and complementary of each other, and, except as
otherwise specifically provided in this Agreement, as augmenting and not
restricting the Administrative Agent’s or the Lenders’ rights, remedies,
benefits and security. If after applying the foregoing an inconsistency still
exists, the provisions of this Agreement shall constitute an amendment to the
Loan Agreement and shall control; provided, however, that, for the avoidance of
doubt, the provisions hereof that do not survive termination of this Agreement
or the Standstill Period shall not be deemed to amend the terms of the Loan
Agreement following such termination. References in the Loan Agreement to this
“Agreement,” “herein,” “hereof” or “hereunder” or references to the Loan
Agreement in any other agreement or document shall, in each case, be deemed to
refer to the Loan Agreement as amended hereby.

 

(q)No Novation. This Agreement shall not extinguish the Loans or other
Obligations outstanding under the Loan Agreement and/or any of the other Loan
Documents as in effect prior to the effectiveness of this Agreement. Nothing
herein contained shall be construed as a substitution, novation or repayment of
the Loans or other Obligations outstanding under the Loan Agreement and/or any
of the other Loan Documents as in effect prior to the effectiveness of this
Agreement, all of which shall remain outstanding in full force and effect after
the effectiveness of this Agreement, as amended hereby.

 

(r)Notices. All notices hereunder shall be deemed given if in writing and
delivered by electronic mail, courier, or registered or certified mail (return
receipt requested) to the following addresses (or at such other addresses as
shall be specified by like notice):

 

i.if to the Company:

 

Akorn, Inc.
1925 West Field Court, Suite 300
Lake Forest, IL 60045
Attention: Duane Portwood, Chief Financial Officer

Email address: duane.portwood@akorn.com

 

Copies to:

 

Cravath, Swaine & Moore LLP

825 8th Ave

New York, NY 10019

Attention: Paul H. Zumbro; Stephen M. Kessing

Email address: pzumbro@cravath.com; skessing@cravath.com

 

 20 

 

 

Kirkland & Ellis LLP

601 Lexington Ave

New York, NY 10022

Attention: Nicole L. Greenblatt

Email address: nicole.greenblatt@kirkland.com

 

ii.if to the Ad Hoc Group:

 

Jones Day

250 Vesey Street

New York, NY 10281

Attention: Scott J. Greenberg

Email address: sgreenberg@jonesday.com

 

iii.if to any other Lender party hereto, to such address as may be furnished by
such Lender from time to time to each of the Standstill Parties.

 

iv.if to the Administrative Agent:

 

JPMorgan Chase Bank, N.A.

10 S. Dearborn Street

9th Floor, Chicago, IL 60603

Attention: Justin Martin

Email address: justin.2.martin@jpmorgan.com

 

Copy to:

 

Latham & Watkins LLP

330 North Wabash Avenue, Suite 2800

Chicago, IL 60611

Attention: Zulf Bokhari

Email address: zulf.bokhari@lw.com

 

Any notice given by delivery, mail (electronic or otherwise), or courier shall
be effective when received.

 

[Signature Pages to Follow]

 

 21 

 

 

IN WITNESS WHEREOF, each of the undersigned, intending to be legally bound
hereby, has executed this Agreement below effective as of the Effective Date.

 

  THE COMPANY:         AKORN, INC.         By /s/ Duane Portwood    
Name:  Duane Portwood     Title:   Executive Vice President and Chief Financial
Officer         OTHER LOAN PARTIES:         ADVANCED VISION RESEARCH, INC.      
  By /s/ Joseph Bonaccorsi     Name:  Joseph Bonaccorsi     Title:  Secretary  
      AKORN (NEW JERSEY), INC.         By /s/ Joseph Bonaccorsi    
Name:  Joseph Bonaccorsi     Title:  Secretary         AKORN ANIMAL HEALTH, INC.
        By /s/ Joseph Bonaccorsi     Name:  Joseph Bonaccorsi    
Title:  Secretary         AKORN OPHTHALMICS, INC.         By /s/ Joseph
Bonaccorsi     Name:  Joseph Bonaccorsi     Title:  Secretary         AKORN
SALES, INC.         By /s/ Joseph Bonaccorsi     Name:  Joseph Bonaccorsi    
Title:  Secretary

 

   

 

 

  INSPIRE PHARMACEUTICALS, INC.         By /s/ Joseph Bonaccorsi    
Name:  Joseph Bonaccorsi     Title:  Secretary         OAK PHARMACEUTICALS, INC.
        By /s/ Joseph Bonaccorsi     Name:  Joseph Bonaccorsi    
Title:  Secretary         HI-TECH PHARMACAL CO., INC.         By /s/ Joseph
Bonaccorsi     Name:  Joseph Bonaccorsi     Title:  Secretary         10 EDISON
STREET LLC         By /s/ Joseph Bonaccorsi     Name:  Joseph Bonaccorsi    
Title:  Secretary of Hi-Tech Pharmacal Co., Inc., its member         13 EDISON
STREET LLC         By /s/ Joseph Bonaccorsi     Name:  Joseph Bonaccorsi    
Title:  Secretary of Hi-Tech Pharmacal Co., Inc., its member         VPI
HOLDINGS CORP.         By /s/ Joseph Bonaccorsi     Name:  Joseph Bonaccorsi    
Title:  Secretary         VPI HOLDINGS SUB, LLC         By /s/ Joseph Bonaccorsi
    Name:  Joseph Bonaccorsi     Title:  Secretary

 

   

 

 

  VERSAPHARM INCORPORATED         By /s/ Joseph Bonaccorsi     Name:  Joseph
Bonaccorsi     Title:  Secretary         COVENANT PHARMA INC.         By /s/
Joseph Bonaccorsi     Name:  Joseph Bonaccorsi     Title:  Secretary        
OLTA PHARMACEUTICALS CORP.         By /s/ Joseph Bonaccorsi     Name:  Joseph
Bonaccorsi     Title:  Secretary         CLOVER PHARMACEUTICALS CORP.         By
/s/ Joseph Bonaccorsi     Name:  Joseph Bonaccorsi     Title:  Secretary        
JPMORGAN CHASE BANK, N.A.,   as Administrative Agent         By /s/ Justin
Martin     Name:  Justin Martin     Title:  Authorized Officer        
PineBridge Investments, LLC         By /s/ Jeff Baxter     Name:  Jeff Baxter  
  Title:  

 



   

 

 

  AGF FLOATING RATE INCOME FUND   BY: EATON VANCE MANAGEMENT   AS PORTFOLIO
MANAGER         By /s/ Michael B. Botthof     Name:  Michael B. Botthof    
Title:  Vice President         Brighthouse Funds Trust I -   Brighthouse/Eaton
Vance Floating Rate Portfolio   By: Eaton Vance Management as Investment
Sub-Advisor         By /s/ Michael B. Botthof     Name:  Michael B. Botthof    
Title:  Vice President         Eaton Vance CLO 2013-1 LTD.   By: Eaton Vance
Management   Portfolio Manager         By /s/ Michael B. Botthof    
Name:  Michael B. Botthof     Title:  Vice President         Eaton Vance CLO
2014-1R, Ltd.   By: Eaton Vance Management   As Investment Advisor         By
/s/ Michael B. Botthof     Name:  Michael B. Botthof     Title:  Vice President
        Eaton Vance CLO 2015-1 Ltd.   By: Eaton Vance Management   Portfolio
Manager         By /s/ Michael B. Botthof     Name:  Michael B. Botthof    
Title:  Vice President

 



   

 

 

  Eaton Vance CLO 2018-1, Ltd.   By: Eaton Vance Management   Portfolio Manager
        By /s/ Michael B. Botthof     Name:  Michael B. Botthof     Title:  Vice
President         Eaton Vance Floating-Rate   Income Plus Fund   By: Eaton Vance
Management   as Investment Advisor         By /s/ Michael B. Botthof    
Name:  Michael B. Botthof     Title:  Vice President         Eaton Vance
Floating-Rate   2022 Target Term Trust   By: Eaton Vance Management   as
Investment Advisor         By /s/ Michael B. Botthof     Name:  Michael B.
Botthof     Title:  Vice President         EATON VANCE SENIOR   FLOATING-RATE
TRUST   BY: EATON VANCE MANAGEMENT   AS INVESTMENT ADVISOR         By /s/
Michael B. Botthof     Name:  Michael B. Botthof     Title:  Vice President    
    EATON VANCE FLOATING-RATE   INCOME TRUST   BY: EATON VANCE MANAGEMENT   AS
INVESTMENT ADVISOR         By /s/ Michael B. Botthof     Name:  Michael B.
Botthof     Title:  Vice President

 

   

 

 



  Eaton Vance International   (Cayman Islands) Floating-Rate   Income Portfolio
  By: Eaton Vance Management as   Investment Advisor         By /s/ Michael B.
Botthof     Name:  Michael B. Botthof     Title:  Vice President         EATON
VANCE SENIOR INCOME TRUST   BY: EATON VANCE MANAGEMENT   AS INVESTMENT ADVISOR  
      By /s/ Michael B. Botthof     Name:  Michael B. Botthof     Title:  Vice
President         Eaton Vance Short Duration   Diversified Income Fund   By:
Eaton Vance Management   As Investment Advisor         By /s/ Michael B. Botthof
    Name:  Michael B. Botthof     Title:  Vice President         EATON VANCE
INSTITUTIONAL SENIOR LOAN FUND   BY: EATON VANCE MANAGEMENT   AS INVESTMENT
ADVISOR         By /s/ Michael B. Botthof     Name:  Michael B. Botthof    
Title:  Vice President         Eaton Vance Institutional Senior Loan Plus Fund  
By: Eaton Vance Management as Investment Advisor         By /s/ Michael B.
Botthof     Name:  Michael B. Botthof     Title:  Vice President

 



   

 

 

  EATON VANCE   LIMITED DURATION INCOME FUND   BY: EATON VANCE MANAGEMENT   AS
INVESTMENT ADVISOR         By /s/ Michael B. Botthof     Name:  Michael B.
Botthof     Title:  Vice President         Eaton Vance Floating Rate Portfolio  
By: Boston Management and Research   as Investment Adivsor         By /s/
Michael B. Botthof     Name:  Michael B. Botthof     Title:  Vice President    
    Eaton Vance US Loan Fund 2016 a Series Trust of   Global Cayman Investment
Trust   By: Eaton Vance Management as Investment Advisor         By /s/ Michael
B. Botthof     Name:  Michael B. Botthof     Title:  Vice President        
Florida Power & Light Company   By: Eaton Vance Management   as Investment
Advisor         By /s/ Michael B. Botthof     Name:  Michael B. Botthof    
Title:  Vice President         SENIOR DEBT PORTFOLIO   By: Boston Management and
Research   as Investment         By /s/ Michael B. Botthof     Name:  Michael B.
Botthof     Title:  Vice President

 



   

 

 

  Eaton Vance VT Floating-Rate Income Fund   By: Eaton Vance Management   as
Investment Advisor         By /s/ Michael B. Botthof     Name:  Michael B.
Botthof     Title:  Vice President         CIFC Funding 2012-II-R, Ltd.,   By:
CIFC VS Management LLC, its Collateral Manager         By /s/ Ira Ginsburg    
Name:  Ira Ginsburg     Title:  Managing Director         CIFC Funding 2013-I,
Ltd.,   By: CIFC Asset Management LLC, its Collateral Manager         By /s/ Ira
Ginsburg     Name:  Ira Ginsburg     Title:  Managing Director         CIFC
Funding 2013-II, Ltd.,   By: CIFC Asset Management LLC, its Collateral Manager  
      By /s/ Ira Ginsburg     Name:  Ira Ginsburg     Title:  Managing Director
        CIFC Funding 2013-III-R Ltd.,   By: CIFC VS Management LLC, as
Collateral Manager         By /s/ Ira Ginsburg     Name:  Ira Ginsburg    
Title:  Managing Director         CIFC Funding 2013-IV, Ltd.,   By: CIFC Asset
Management LLC, its Collateral Manager         By /s/ Ira Ginsburg    
Name:  Ira Ginsburg     Title:  Managing Director

 



   

 

 

  CIFC Funding 2014, Ltd.,   By: CIFC Asset Management LLC, its Portfolio
Manager         By /s/ Ira Ginsburg     Name:  Ira Ginsburg     Title:  Managing
Director         CIFC Funding 2014-III, Ltd.,   By: CIFC Asset Management LLC,
its Collateral Manager         By /s/ Ira Ginsburg     Name:  Ira Ginsburg    
Title:  Managing Director         CIFC Funding 2014-II-R, Ltd.,   By: CIFC Asset
Management LLC, as Collateral Manager         By /s/ Ira Ginsburg     Name:  Ira
Ginsburg     Title:  Managing Director         CIFC Funding 2014-IV-R, Ltd.,  
By: CIFC Asset Management LLC, its Collateral Manager         By /s/ Ira
Ginsburg     Name:  Ira Ginsburg     Title:  Managing Director         CIFC
Funding 2014-V, Ltd.,   By: CIFC Asset Management LLC, its Collateral Manager  
      By /s/ Ira Ginsburg     Name:  Ira Ginsburg     Title:  Managing Director

 



   

 

 

  CIFC Funding 2015-I, Ltd.,   By: CIFC Asset Management LLC, its Collateral
Manager         By /s/ Ira Ginsburg     Name:  Ira Ginsburg     Title:  Managing
Director         CIFC Funding 2015-II, Ltd.,   By: CIFC Asset Management LLC,
its Collateral Manager         By /s/ Ira Ginsburg     Name:  Ira Ginsburg    
Title:  Managing Director         CIFC Funding 2015-III, Ltd.,   By: CIFC Asset
Management LLC, its Collateral Manager         By /s/ Ira Ginsburg    
Name:  Ira Ginsburg     Title:  Managing Director         CIFC Funding 2015-IV,
Ltd.,   By: CIFC Asset Management LLC, its Collateral Manager         By /s/ Ira
Ginsburg     Name:  Ira Ginsburg     Title:  Managing Director         CIFC
Funding 2015-V, Ltd.,   By: CIFC Asset Management LLC, its Collateral Manager  
      By /s/ Ira Ginsburg     Name:  Ira Ginsburg     Title:  Managing Director

 



   

 

 

  CIFC Funding 2016-I, Ltd.,   By: CIFC Asset Management LLC, its Collateral
Manager         By /s/ Ira Ginsburg     Name:  Ira Ginsburg     Title:  Managing
Director         CIFC Funding 2017-I, Ltd.,   By: CIFC Asset Management LLC, its
Collateral Manager         By /s/ Ira Ginsburg     Name:  Ira Ginsburg    
Title:  Managing Director         CIFC Funding 2017-II, Ltd.,   By: CIFC CLO
Management LLC, its Collateral Manager         By /s/ Ira Ginsburg    
Name:  Ira Ginsburg     Title:  Managing Director         CIFC Funding 2017-III,
Ltd.,   By: CIFC Asset Management LLC, its Collateral Manager         By /s/ Ira
Ginsburg     Name:  Ira Ginsburg     Title:  Managing Director         CIFC
Funding 2017-IV, Ltd.,   By: CIFC CLO Management LLC, its Collateral   Manager,
by and on behalf of each of its series, Series   M-1, Series O-1 and Series R-1
        By /s/ Ira Ginsburg     Name:  Ira Ginsburg     Title:  Managing
Director

 



   

 

 

  CIFC Funding 2017-V, Ltd.,   By: CIFC CLO MANAGEMENT II LLC, as Collateral
Manager   By and on behalf of each of its series, SERIES M-1,   SERIES O-1, and
SERIES R-1         By /s/ Ira Ginsburg     Name:  Ira Ginsburg    
Title:  Managing Director         CIFC Funding 2018-I, Ltd.,   By: CIFC CLO
MANAGEMENT II LLC, as Collateral Manager   By and on behalf of each of its
series, SERIES M-1,   SERIES O-1, and SERIES R-1         By /s/ Ira Ginsburg    
Name:  Ira Ginsburg     Title:  Managing Director         CIFC Funding 2018-II,
Ltd.,   By: CIFC CLO Management II LLC, its Collateral   Manager, by and on
behalf of each of its series, Series M-1, Series O-1 and Series R-1         By
/s/ Ira Ginsburg     Name:  Ira Ginsburg     Title:  Managing Director        
CIFC Funding 2018-III, Ltd.         By /s/ Ira Ginsburg     Name:  Ira Ginsburg
    Title:  Managing Director         CIFC Funding 2018-IV, Ltd.,   By: CIFC CLO
Management II LLC, as Collateral Manager   By and on behalf of each of its
series, SERIES M-1, SERIES O-1, and SERIES R-1         By /s/ Ira Ginsburg    
Name:  Ira Ginsburg     Title:  Managing Director

 



   

 

 

  CIFC Loan Opportunity Fund II, Ltd.,   By: CIFC Asset Management LLC, its
Collateral Manager         By /s/ Ira Ginsburg     Name:  Ira Ginsburg    
Title:  Managing Director         Blue Mountain Credit Alternatives Master Fund
L.P.   By: BlueMountain Capital Management, LLC, its investment manager        
By /s/ David M. O’Mara     Name:  David M. O’Mara     Title:  Deputy General
Counsel         BlueMountain Kicking Horse Fund L.P.   By: BlueMountain Capital
Management, LLC, its   investment manager         By /s/ David M. O’Mara    
Name:  David M. O’Mara     Title:  Deputy General Counsel         BlueMountain
Logan Opportunities Master Fund L.P.   By: BlueMountain Capital Management, LLC,
its investment manager         By /s/ David M. O’Mara     Name:  David M. O’Mara
    Title:  Deputy General Counsel         BlueMountain CLO XXII Ltd.   By:
BlueMountain Capital Management, LLC, its portfolio manager         By /s/ David
M. O’Mara     Name:  David M. O’Mara     Title:  Deputy General Counsel

 



   

 

 

  BlueMountain CLO 2012-2 Ltd.   By: BlueMountain Capital Management, LLC, its
portfolio manager         By /s/ David M. O’Mara     Name:  David M. O’Mara    
Title:  Deputy General Counsel         BlueMountain CLO 2013-1 Ltd.   By:
BlueMountain CLO Management, LLC, its portfolio manager         By /s/ David M.
O’Mara     Name:  David M. O’Mara     Title:  Deputy General Counsel        
BlueMountain CLO 2014-2 Ltd.   By: BlueMountain Capital Management, LLC, its
portfolio manager         By /s/ David M. O’Mara     Name:  David M. O’Mara    
Title:  Deputy General Counsel         BlueMountain Fuji US CLO I Ltd.   By:
BlueMountain Fuji Management, LLC, its portfolio manager         By /s/ David M.
O’Mara     Name:  David M. O’Mara     Title:  Secretary and Counsel        
BlueMountain Fuji US CLO II Ltd.   By: BlueMountain Fuji Management, LLC, its
portfolio manager         By /s/ David M. O’Mara     Name:  David M. O’Mara    
Title:  Secretary and Counsel

 



   

 

 

  BlueMountain Fuji US CLO III Ltd.   By: BlueMountain Fuji Management, LLC, its
portfolio manager         By /s/ David M. O’Mara     Name:  David M. O’Mara    
Title:  Secretary and Counsel         Whitebox Relative Value Partners, L.P.  
By: Whitebox Advisors LLC its investment manager         By /s/ Mark Strefling  
  Name:  Mark Strefling     Title:  Chief Executive Officer and General Counsel
        Whitebox Multi-Strategy Partners, L.P.   By: Whitebox Advisors LLC its
investment manager         By /s/ Mark Strefling     Name:  Mark Strefling    
Title:  Chief Executive Officer and General Counsel         Stonehill
Institutional Partners, L.P.   By: Stonehill Capital Management LLC   Its
Investment Adviser         By /s/ Michael Stern     Name:  Michael Stern    
Title:  Partner         Stonehill Master Fund Limited   By: Stonehill Capital
Management LLC   Its Investment Adviser         By /s/ Michael Stern    
Name:  Michael Stern     Title:  Partner         CALIFORNIA STATE TEACHERS’
RETIREMENT SYSTEM   By: Credit Suisse Asset Management, LLC, as investment
manager         By /s/ Thomas Flannery     Name:  Thomas Flannery    
Title:  Managing Director

 



   

 

 

  THE CITY OF NEW YORK GROUP TRUST   By: Credit Suisse Asset Management, LLC, as
its manager         By /s/ Thomas Flannery     Name:  Thomas Flannery    
Title:  Managing Director         CREDIT SUISSE NOVA (LUX)   By: Credit Suisse
Asset Management, LLC, or Credit Suisse Asset Management Limited, each as
Co-Investment Adviser to Credit Suisse Fund Management S.A., management company
for Credit Suisse Nova (Lux)         By /s/ Thomas Flannery     Name:  Thomas
Flannery     Title:  Managing Director         MADISON PARK FUNDING X, LTD.  
By: Credit Suisse Asset Management, LLC, as portfolio manager         By /s/
Thomas Flannery     Name:  Thomas Flannery     Title:  Managing Director        
MADISON PARK FUNDING XI, LTD.   By: Credit Suisse Asset Management, LLC, as
portfolio manager         By /s/ Thomas Flannery     Name:  Thomas Flannery    
Title:  Managing Director         MADISON PARK FUNDING XII, LTD.   By: Credit
Suisse Asset Management, LLC, as portfolio manager         By /s/ Thomas
Flannery     Name:  Thomas Flannery     Title:  Managing Director

 



   

 

 

  MADISON PARK FUNDING XIII, LTD.   By: Credit Suisse Asset Management, LLC, as
portfolio manager         By /s/ Thomas Flannery     Name:  Thomas Flannery    
Title:  Managing Director         MADISON PARK FUNDING XIV, LTD.   By: Credit
Suisse Asset Management, LLC, as portfolio manager         By /s/ Thomas
Flannery     Name:  Thomas Flannery     Title:  Managing Director        
MADISON PARK FUNDING XV, LTD.   By: Credit Suisse Asset Management, LLC, as
portfolio manager         By /s/ Thomas Flannery     Name:  Thomas Flannery    
Title:  Managing Director         MADISON PARK FUNDING XVII, LTD.   By: Credit
Suisse Asset Management, LLC, as portfolio manager         By /s/ Thomas
Flannery     Name:  Thomas Flannery     Title:  Managing Director        
MADISON PARK FUNDING XIX, LTD.   By: Credit Suisse Asset Management, LLC, as
collateral manager         By /s/ Thomas Flannery     Name:  Thomas Flannery    
Title:  Managing Director

 



   

 

 

  MADISON PARK FUNDING XL, LTD.   By: Credit Suisse Asset Management, LLC, as
portfolio manager         By /s/ Thomas Flannery     Name:  Thomas Flannery    
Title:  Managing Director         MADISON PARK FUNDING XLI, LTD.   By: Credit
Suisse Asset Management, LLC, as portfolio manager         By /s/ Thomas
Flannery     Name:  Thomas Flannery     Title:  Managing Director        
MADISON PARK FUNDING XLIII, LTD.   By: Credit Suisse Asset Management, LLC, as
portfolio manager         By /s/ Thomas Flannery     Name:  Thomas Flannery    
Title:  Managing Director         ONE ELEVEN FUNDING I, LTD.   By: Credit Suisse
Asset Management, LLC, as portfolio manager         By /s/ Thomas Flannery    
Name:  Thomas Flannery     Title:  Managing Director         ONE ELEVEN FUNDING
II, LTD.   By: Credit Suisse Asset Management, LLC, as portfolio manager        
By /s/ Thomas Flannery     Name:  Thomas Flannery     Title:  Managing Director

 



   

 

 

  DOLLAR SENIOR LOAN FUND, LTD.   By: Credit Suisse Asset Management, LLC, as
investment manager         By /s/ Thomas Flannery     Name:  Thomas Flannery    
Title:  Managing Director         DOLLAR SENIOR LOAN MASTER FUND II, LTD.   By:
Credit Suisse Asset Management, LLC, as investment manager         By /s/ Thomas
Flannery     Name:  Thomas Flannery     Title:  Managing Director         Bowman
Park CLO, Ltd.,   By: GSO/Blackstone Debt Funds Management LLC as Collateral
Manager         By /s/ Thomas Iannarone     Name:  Thomas Iannarone    
Title:  Authorized Signatory         Bristol Park CLO, Ltd,         By /s/
Thomas Iannarone     Name:  Thomas Iannarone     Title:  Authorized Signatory  
      Burnham Park CLO, Ltd.,   By: GSO/Blackstone Debt Funds Management LLC as
Collateral Manager         By /s/ Thomas Iannarone     Name:  Thomas Iannarone  
  Title:  Authorized Signatory         Buttermilk Park CLO, Ltd.,   By:
GSO/Blackstone Debt Funds Management LLC as Collateral Manager         By /s/
Thomas Iannarone     Name:  Thomas Iannarone     Title:  Authorized Signatory

 



   

 

 

  Catskill Park CLO, Ltd.,   By: GSO/Blackstone Debt Funds Management LLC as
Collateral Manager         By /s/ Thomas Iannarone     Name:  Thomas Iannarone  
  Title:  Authorized Signatory         Chennago Park CLO, Ltd.,   By:
GSO/Blackstone Debt Funds Management LLC as Collateral Manager         By /s/
Thomas Iannarone     Name:  Thomas Iannarone     Title:  Authorized Signatory  
      Cole Park CLO, Ltd.,   By: GSO/Blackstone Debt Funds Management LLC as
Collateral Manager         By /s/ Thomas Iannarone     Name:  Thomas Iannarone  
  Title:  Authorized Signatory         Cook Park CLO, Ltd.,   By: GSO /
Blackstone Debt Funds Management LLC   as Collateral Manager         By /s/
Thomas Iannarone     Name:  Thomas Iannarone     Title:  Authorized Signatory  
      Cumberland Park CLO Ltd.,   By: GSO / Blackstone Debt Funds Management LLC
  as Collateral Manager         By /s/ Thomas Iannarone     Name:  Thomas
Iannarone     Title:  Authorized Signatory

 



   

 

 

  Dewolf Park CLO, Ltd.,   By: GSO / Blackstone Debt Funds Management LLC   as
Collateral Manager         By /s/ Thomas Iannarone     Name:  Thomas Iannarone  
  Title:  Authorized Signatory         Dorchester Park CLO Designated Activity
Company,   By: GSO / Blackstone Debt Funds Management LLC   as Collateral
Manager         By /s/ Thomas Iannarone     Name:  Thomas Iannarone    
Title:  Authorized Signatory         Emerson Park CLO Ltd.,   BY: GSO /
Blackstone Debt Funds Management LLC   as Collateral Manager         By /s/
Thomas Iannarone     Name:  Thomas Iannarone     Title:  Authorized Signatory  
      GILBERT PARK CLO, LTD.,   By: GSO / Blackstone Debt Funds Management LLC
as Collateral Manager         By /s/ Thomas Iannarone     Name:  Thomas
Iannarone     Title:  Authorized Signatory         Greenwood Park CLO Ltd.,  
By: GSO / Blackstone Debt Funds Management LLC   as Collateral Manager        
By /s/ Thomas Iannarone     Name:  Thomas Iannarone     Title:  Authorized
Signatory

 



   

 

 

  Grippen Park CLO, Ltd.,   By: GSO / Blackstone Debt Funds Management LLC   as
Collateral Manager to Warehouse Parent, Ltd.         By /s/ Thomas Iannarone    
Name:  Thomas Iannarone     Title:  Authorized Signatory         Jay Park CLO
Ltd.,   By: Virus Partners LLC   as Collateral Administrator       By /s/ Thomas
Iannarone     Name:  Thomas Iannarone     Title:  Authorized Signatory        
Myers Park CLO, Ltd.,   By: GSO / Blackstone Debt Funds Management LLC   as
Collateral Manager         By /s/ Thomas Iannarone     Name:  Thomas Iannarone  
  Title:  Authorized Signatory         Seneca Park CLO, Ltd.,   By: GSO /
Blackstone Debt Funds Management LLC   as Collateral Manager         By /s/
Thomas Iannarone     Name:  Thomas Iannarone     Title:  Authorized Signatory  
      Stewart Park CLO, Ltd.,   By: GSO / Blackstone Debt Funds Management LLC  
as Collateral Manager         By /s/ Thomas Iannarone     Name:  Thomas
Iannarone     Title:  Authorized Signatory

 



   

 

 

  Thacher Park CLO, Ltd.,   BY: GSO / Blackstone Debt Funds Management LLC   as
Collateral Manager         By /s/ Thomas Iannarone     Name:  Thomas Iannarone  
  Title:  Authorized Signatory         Thayer Park CLO Ltd.,   By: GSO /
Blackstone Debt Funds Management LLC   as Collateral Manager         By /s/
Thomas Iannarone     Name:  Thomas Iannarone     Title:  Authorized Signatory  
      Treman Park CLO, Ltd.,   BY: GSO / Blackstone Debt Funds Management LLC  
as Collateral Manager         By /s/ Thomas Iannarone     Name:  Thomas
Iannarone     Title:  Authorized Signatory         Tryon Park CLO Ltd.,   BY:
GSO / Blackstone Debt Funds Management LLC   as Collateral Manager         By
/s/ Thomas Iannarone     Name:  Thomas Iannarone     Title:  Authorized
Signatory

 

   

 

 

        Webster Park CLO, Ltd,   By: GSO / Blackstone Debt Funds Management LLC
  as Collateral Manager         By /s/ Thomas Iannarone     Name:  Thomas
Iannarone     Title:  Authorized Signatory         Westcott Park CLO, Ltd.,  
By: GSO / Blackstone Debt Funds Management LLC   as Collateral Manager to
Warehouse Parent, Ltd.         By /s/ Thomas Iannarone     Name:  Thomas
Iannarone     Title:  Authorized Signatory         Western Asset Management
Company, LLC, as   investment manager on behalf of certain of its   managed
accounts and/or funds         By /s/ Adam Wright     Name:  Adam Wright    
Title:  Manager, U.S. Legal Affairs         Carlyle Investment Management L.L.C.
        On behalf of:         Carlyle C17 CLO, Ltd.   Carlyle Global Market
Strategies CLO 2012-3, Ltd.   Carlyle Global Market Strategies CLO 2012-4, Ltd.
  Carlyle Global Market Strategies CLO 2013-1, Ltd.   Carlyle Global Market
Strategies CLO 2013-2, Ltd.   Carlyle Global Market Strategies CLO 2013-3, Ltd.
  Carlyle Global Market Strategies CLO 2013-4, Ltd.   Carlyle Global Market
Strategies CLO 2014-2-R, Ltd.   Carlyle Global Market Strategies CLO 2014-3-R,
Ltd.   Carlyle Global Market Strategies CLO 2014-4R, Ltd.   Carlyle Global
Market Strategies CLO 2015-2, Ltd.   Carlyle Global Market Strategies CLO
2015-3, Ltd.   Carlyle Global Market Strategies CLO 2015-4, Ltd.   Carlyle
Global Market Strategies CLO 2015-5, Ltd.   Carlyle Global Market Strategies CLO
2016-1, Ltd.         By /s/ Glori Graziano     Name:  Glori Graziano    
Title:  Managing Director

 



   

 

 

  BlackRock Financial Management, Inc.,   on behalf of funds and accounts listed
below:     · 55 Loan Strategy Fund Series 2 A Series Trust of Multi Manager
Global Investment Trust     · 55 Loan Strategy Fund Series 3 A Series Trust of
MultiManager Global Investment Trust     · 55 Loan Strategy Fund Series 4 a
Series Trust of Multi Manager Global Investment Trust     · ABR Reinsurance LTD.
    · BlackRock Global Investment Series: Income Strategies Portfolio     · BR
US Leveraged Loan Fund a Series Trust of MYL Global Investment Trust     · Fixed
Income Opportunities Nero, LLC     · JPMBI re BlackRock BankLoan Fund     ·
Magnetite IX, Limited     · Magnetite VII, Limited     · Magnetite VIII, Limited
    · Magnetite XI, Limited     · Magnetite XII, LTD.     · Magnetite XIV-R,
Limited     · Magnetite XIX, Limited     · Magnetite XV, Limited     · Magnetite
XVI, Limited     · Magnetite XVII, Limited     · Magnetite XVIII, Limited     ·
Magnetite XX, Limited     · NC GARNET FUND, L.P.     · US OPPORTUNISTIC FLOATING
RATE INCOME MASTER FUND LIMITED         By /s/ AnnMarie Smith    
Name:  AnnMarie Smith     Title:  Authorized Signatory

 



   

 

 

  BlackRock Institutional Trust Company,   N.A., on behalf of funds and accounts
  listed below:     · iShares Short Duration High Income ETF (CAD-Hedged)      
  By /s/ AnnMarie Smith     Name:  AnnMarie Smith     Title:  Authorized
Signatory         BlackRock Advisors, LLC, on behalf of   funds and accounts
listed below:     · BlackRock Credit Strategies Income Fund of BlackRock Funds V
    · BlackRock Debt Strategies Fund, Inc.     · BlackRock Floating Rate Income
Portfolio of BlackRock Funds V     · BlackRock Floating Rate Income Strategies
Fund, Inc.     · BlackRock Floating Rate Income Trust     · BlackRock Limited
Duration Income Trust     · BlackRock Multi-Asset Income Portfolio of BlackRock
Funds II

 

  By /s/ AnnMarie Smith     Name:  AnnMarie Smith     Title:  Authorized
Signatory         BlackRock Investment Management,   LLC, on behalf of funds and
accounts   listed below:     · BlackRock Senior Floating Rate Portfolio        
By /s/ AnnMarie Smith     Name:  AnnMarie Smith     Title:  Authorized Signatory
        Crown Point CLO 5 Ltd.   By Pretium Credit Management   LLC as
Collateral Manager         By /s/ Todd Murray     Name:  Todd Murray    
Title:  Authorized Signatory

 



   

 

 

  Crown Point CLO 6 Ltd.   By Pretium Credit Management   LLC as Collateral
Manager         By /s/ Todd Murray     Name:  Todd Murray     Title:  Authorized
Signatory         ALM VII, Ltd.,   BY:  Apollo Credit Management (CLO), LLC,  
as Collateral Manager         By /s/ Connie Yen     Name:  Connie Yen    
Title:  Vice President         ALM VIII, Ltd.,   BY:  Apollo Credit Management
(CLO), LLC,   as Collateral Manager         By /s/ Connie Yen     Name:  Connie
Yen     Title:  Vice President         ALM XII, Ltd.,   BY:  Apollo Credit
Management (CLO), LLC,   as Collateral Manager         By /s/ Connie Yen    
Name:  Connie Yen     Title:  Vice President         ALM XIX, LTD.,   by Apollo
Credit Management (CLO), LLC,   as its collateral manager         By /s/ Connie
Yen     Name:  Connie Yen     Title:  Vice President

 



   

 

 

  ALM XVII, Ltd.,   by Apollo Credit Management (CLO), LLC,   as its collateral
manager         By /s/ Connie Yen     Name:  Connie Yen     Title:  Vice
President         BLANFORD CAPITAL COMPANY #1, LLC         By /s/ Carey D. Fear
    Name:  Carey D. Fear     Title:  Manager         Canoe Strategic High Yield
Fund,   By:  AEGON USA Investment Management, LLC,   as its Portfolio Manager  
      By /s/ Krystle Walker     Name:  Krystle Walker     Title:  Associate
Director – Settlements         Cedar Funding II CLO Ltd,         By /s/ Krystle
Walker     Name:  Krystle Walker     Title:  Associate Director – Settlements  
      Cedar Funding IV CLO, Ltd.,         By /s/ Krystle Walker    
Name:  Krystle Walker     Title:  Associate Director – Settlements         Cedar
Funding VIII CLO, Ltd.,   By:  AEGON USA Investment Manager, LLC,   as its
Portfolio Manager         By /s/ Krystle Walker     Name:  Krystle Walker    
Title:  Associate Director – Settlements         Cutwater 2014-I, Ltd.        
By /s/ Joe Nelson     Name:  Joe Nelson     Title:  Authorized Signatory

 



   

 

 

  Cutwater 2014-II, Ltd.         By /s/ Joe Nelson     Name:  Joe Nelson    
Title:  Authorized Signatory         Cutwater 2015-I, Ltd.         By /s/ Joe
Nelson     Name:  Joe Nelson     Title:  Authorized Signatory         JPMORGAN
CHASE BANK, N.A.         By /s/ Phillip Gerabadian     Name:  Phillip Gerabadian
    Title:  Vice President         LOOMIS SAYLES CLO II, LTD.,   As Lender      
  By: Loomis, Sayles & Company, L.P.,     Its Collateral Manager         By:
Loomis, Sayles & Company, Incorporated,     Its General Partner         By /s/
Mary McCarthy     Name:  Mary McCarthy     Title:  Vice President         LOOMIS
SAYLES SENIOR   FLOATING RATE & FIXED INCOME FUND,   As Lender         By:
Loomis, Sayles & Company, L.P.,     Its Investment Manager         By: Loomis,
Sayles & Company, Incorporated,     Its General Partner         By /s/ Mary
McCarthy     Name:  Mary McCarthy     Title:  Vice President

 



   

 

 

  NHIT: SENIOR FLOATING RATE AND   FIXED INCOME TRUST,   As Lender         By:
Loomis Sayles Trust Company, LLC     As Trustee         By /s/ Mary McCarthy    
Name:  Mary McCarthy     Title:  Vice President         WM POOL – HIGH YIELD
FIXED INTEREST TRUST,   As Lender         By: Loomis, Sayles & Company, L.P.,  
  Its Investment Manager         By: Loomis, Sayles & Company, Incorporated,    
Its General Partner         By /s/ Mary McCarthy     Name:  Mary McCarthy    
Title:  Vice President         VENTURE XII CLO, Limited,   BY:  its investment
advisor   MJX Venture Management LLC         By /s/ Frederick Taylor    
Name:  Frederick Taylor     Title:  Managing Director         VENTURE XIV CLO,
Limited,   BY:  its investment advisor   MJX Venture Management LLC         By
/s/ Frederick Taylor     Name:  Frederick Taylor     Title:  Managing Director

 



   

 

 

  VENTURE XVI CLO, Limited,   BY:  its investment advisor   MJX Venture
Management II LLC         By /s/ Frederick Taylor     Name:  Frederick Taylor  
  Title:  Managing Director         VENTURE XVIII CLO, Limited,   BY:  its
investment advisor   MJX Venture Management II LLC         By /s/ Frederick
Taylor     Name:  Frederick Taylor     Title:  Managing Director         VENTURE
XXVIII CLO, Limited,   BY:  its investment advisor   MJX Venture Management II
LLC         By /s/ Frederick Taylor     Name:  Frederick Taylor    
Title:  Managing Director         TICP CLO I-2, Ltd.,   By:  TICP CLO I
Management, LLC, its   Collateral Manager, as a Lender         By /s/ Daniel
Wanek     Name:  Daniel Wanek     Title:  Vice President         TICP CLO II-2,
Ltd.,   By:  TICP CLO II Management, LLC, its   Collateral Manager, as a Lender
        By /s/ Daniel Wanek     Name:  Daniel Wanek     Title:  Vice President  
      TICP CLO III-2, Ltd.,   By:  TICP CLO III Management, LLC, its  
Collateral Manager, as a Lender         By /s/ Daniel Wanek     Name:  Daniel
Wanek     Title:  Vice President

 



   

 

 

  TICP CLO IV, Ltd.,   By:  TICP CLO IV Management, LLC, its   Collateral
Manager, as a Lender       By /s/ Daniel Wanek     Name:  Daniel Wanek    
Title:  Vice President         TICP CLO VI 2016-2, Ltd.,   By:  TICP CLO VI
2016-2 Management,   LLC, its Collateral Manager, as a Lender         By /s/
Daniel Wanek     Name:  Daniel Wanek     Title:  Vice President         TICP CLO
VII, Ltd.,   By:  TICP CLO VII Management, LLC, its   Collateral Manager, as a
Lender         By /s/ Daniel Wanek     Name:  Daniel Wanek     Title:  Vice
President         Transamerica Floating Rate,         By /s/ Krystle Walker    
Name:  Krystle Walker     Title:  Associate Director – Settlements        
Venture 31 CLO, Limited,   By:  its investment advisor   MJX Venture Management
III LLC         By /s/ Frederick Taylor     Name:  Frederick Taylor    
Title:  Managing Director

 



   

 

 

  Voya CLO 2012-4, Ltd.,   BY: Voya Alternative Asset Management LLC, as     its
investment manager         By /s/ Stan Zou     Name:  Stan Zou     Title:  Vice
President         Voya CLO 2013-1, Ltd.,   BY: Voya Alternative Asset Management
LLC, as     its investment manager         By /s/ Stan Zou     Name:  Stan Zou  
  Title:  Vice President         Voya CLO 2013-2, Ltd.,   BY: Voya Alternative
Asset Management LLC, as     its investment manager         By /s/ Stan Zou    
Name:  Stan Zou     Title:  Vice President         Voya CLO 2014-1, Ltd.,   BY:
Voya Alternative Asset Management LLC, as     its investment manager         By
/s/ Stan Zou     Name:  Stan Zou     Title:  Vice President         Voya CLO
2014-2, Ltd.,   BY: Voya Alternative Asset Management LLC, as     its investment
manager         By /s/ Stan Zou     Name:  Stan Zou     Title:  Vice President  
      Voya CLO 2014-3, Ltd.,   BY: Voya Alternative Asset Management LLC, as    
its investment manager         By /s/ Stan Zou     Name:  Stan Zou    
Title:  Vice President

 



   

 

 

  Voya CLO 2014-4, Ltd.,   BY: Voya Alternative Asset Management LLC, as     its
investment manager         By /s/ Stan Zou     Name:  Stan Zou     Title:  Vice
President         Voya CLO 2015-1, Ltd.,   By: Voya Alternative Asset Management
LLC, as     its investment manager         By /s/ Stan Zou     Name:  Stan Zou  
  Title:  Vice President         Voya CLO 2015-2, Ltd.,   By: Voya Alternative
Asset Management LLC,     as its investment manager         By /s/ Stan Zou    
Name:  Stan Zou     Title:  Vice President         Voya CLO 2015-3, Ltd.,   By:
Voya Alternative Asset Management LLC,     as its investment manager         By
/s/ Stan Zou     Name:  Stan Zou     Title:  Vice President         Voya CLO
2016-1, Ltd.,   By: Voya Alternative Asset Management LLC,     as its investment
manager         By /s/ Stan Zou     Name:  Stan Zou     Title:  Vice President

 



   

 

 

  Voya CLO 2016-2, Ltd.,   By: Voya Alternative Asset Management LLC, as     its
investment manager         By /s/ Stan Zou     Name:  Stan Zou     Title:  Vice
President         Voya CLO 2016-3, Ltd.,   By: Voya Alternative Asset Management
LLC,     as its investment manager         By /s/ Stan Zou     Name:  Stan Zou  
  Title:  Vice President         Voya CLO 2017-2, Ltd.,   By: Voya Alternative
Asset Management LLC,     as its investment manager         By /s/ Stan Zou    
Name:  Stan Zou     Title:  Vice President         Voya CLO 2017-3, Ltd.,   By:
Voya Alternative Asset Management LLC,     as its investment manager         By
/s/ Stan Zou     Name:  Stan Zou     Title:  Vice President         Voya CLO
2017-4, Ltd.,   By: Voya Alternative Asset Management LLC,     as its investment
manager         By /s/ Stan Zou     Name:  Stan Zou     Title:  Vice President

 

   

 

 

Exhibit A

Ad Hoc Group

 

1.Eaton Vance Management

2.CIFC Asset Management

3.The Carlyle Group

4.Funds, accounts, and other investment vehicles managed, advised, or
sub-advised by Credit Suisse Asset Management, LLC

5.Certain funds and accounts under management by BlackRock Financial Management,
Inc. and its affiliates

6.Western Asset Management

7.GSO Capital Partners

8.PineBridge Investments

9.Stonehill Capital Management

10.BlueMountain Capital Management

11. Whitebox Advisors LLC

   





